Title: From George Washington to Robert Morris, 2 October 1782
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters Octr 2nd 1782
                  
                  Tho it is not my wish or design to wound you with fruitless complaints, of which I know you are not the cause, & for the consequences of which you cannot be responsible, Yet I have judged it expedient you should be made acquainted with the actual temper & disposition of the Army; a sketch of which is given without dimunution or exageration (to the best of my knowledge) in the enclosed Copy of a Letter to the Secry at War.  I confess it seems to me, not only an act of policy but of justice, instead of irritating the Minds of our Officers & Men, to soothe & Accomodate them in all their reasonable wishes & expectations, so far as the circumstances will admit.  I am sensible you coincide entirely in the same sentiment.
                  In the Store Ship, which has lately arrived from Amsterdam, I am informed (tho not thro’ a proper channel) there was a considerable quantity of Linnen & Hose for Officers—These or any other Articles proper for them, I should think it would be expedient to have forwarded & delivered upon account of their pay—I have written by this conveyance to the Clothier Genl on the subject; & pressed him to use his utmost exertions to send on the Cloathing, particularly the Soldiers shirts—respecting which, I had previously given him my sentiments—that Letter, he has probably communicated to you, for the purpose of obtaining the means of transportation &c.  I have the honor to be &c.
                  
               